Order filed, August 12, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00564-CV
                                 ____________

                           PAUL E NUNU, Appellant

                                         V.

         NANCY NUNU RISK AND CHARLES L. NUNU, Appellee


                    On Appeal from the Probate Court No 2
                            Harris County, Texas
                        Trial Court Cause No. 416781


                                     ORDER

      The reporter’s record in this case was due July 30, 2019. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Donald G. Pylant, the court reporter, to file the record in this
appeal within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Wise, Zimmerer and Spain.